Case 18-55697-lrc   Doc 357   Filed 03/31/21 Entered 03/31/21 16:26:19   Desc Main
                              Document     Page 1 of 4
Case 18-55697-lrc   Doc 357   Filed 03/31/21 Entered 03/31/21 16:26:19   Desc Main
                              Document     Page 2 of 4
Case 18-55697-lrc   Doc 357   Filed 03/31/21 Entered 03/31/21 16:26:19   Desc Main
                              Document     Page 3 of 4
Case 18-55697-lrc   Doc 357   Filed 03/31/21 Entered 03/31/21 16:26:19   Desc Main
                              Document     Page 4 of 4
